Case 2:20-cv-00165-cr Document1 Filed 10/15/20 Pagelof6 |

 

UNITED STATES DISTRICT COURT san —
DISTRICT OF VERMONT CUeUULT 13 PM hy: 39

 

 

x SJ} ormryey
RICHARD GRAJEDA, . ; CLERK '
A: 0 civ. \WOD- CR_ QE
Plaintiff, NERY Sy Pay
-against- COMPLAINT

VAIL RESORTS INC., VAIL RESORTS MANAGEMENT PLAINTIFF
COMPANY, and OKEMO LIMITED LIABILITY DEMANDS
COMPANY d/b/a ORKEMO MOUNTAIN RESORT, TRIAL BY JURY

Defendants.

xX

Plaintiff, RICHARD GRAJEDA, by his attorneys, SMILEY & SMILEY, LLP,
complaining of the defendants, VAIL RESORTS INC., VAIL RESORTS MANAGEMENT
COMPANY, and OKEMO LIMITED LIABILITY COMPANY d/b/a OKEMO MOUNTAIN
RESORT, hereinafter alleges upon information and belief, and at all times relevant hereto, as
follows:

JURISDICTION

l. This court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§1332, in that this is an action by and between citizens of different states. The amount in
controversy exceeds $75,000 (SEVENTY-FIVE THOUSAND DOLLARS) as to the plaintiff,
exclusive of interest and costs.

Bs Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a
substantial part of the events giving rise to the claim occurred in this district.

3s Plaintiff demands a trial by jury on the cause of action pleaded herein.
Case 2:20-cv-00165-cr Document1 Filed 10/15/20 Page2of6 .

PARTIES

4, Plaintiff, RICHARD GRAJEDA, resides at 2648 Hyacinth Street, Westbury, New
York 11590.

5. Upon information and belief, defendant, VAIL RESORTS INC., (hereinafter
referred to as “VAIL RESORTS”) is a foreign corporation authorized to transact business within
the State of Vermont, having a principal place of business located at 390 Interlocken Crescent,
Broomfield, Colorado.

6. Upon information and belief, defendant, VAIL RESORTS MANAGEMENT
COMPANY (hereinafter referred to as “WAIL MANAGEMENT”), is a foreign corporation
authorized to transact business within the State of Vermont, having a principal place of business
located at 390 Interlocken Crescent, Broomfield, Colorado.

7. Upon information and belief, defendant, OKEMO LIMITED LIABILITY
COMPANY d/b/a OKEMO MOUNTAIN RESORT (hereinafter referred to as “OKEMO
LIMITED”), is a domestic corporation authorized to transact business within the State of Vermont,
having a principal place of business located at 77 Okemo Ridge Road, Ludlow, VT.

8. Upon information and belief, OKEMO MOUNTAIN RESORT (hereinafter
referred to as “OKEMO RESORT”) is a ski and sports resort open to the public for recreational
skiing, located at 77 Okemo Ridge Road, Ludlow, VT.

9, Upon information and belief, VAIL RESORTS, owns OKEMO RESORT.

10. Upon information and belief, VAIL RESORTS, operates OKEMO RESORT.

11. Upon information and belief, VAIL RESORTS, maintains OKEMO RESORT.

12. Upon information and belief, VAIL RESORTS, manages OKEMO RESORT.

13. Upon information and belief, VAIL MANAGEMENT, owns OKEMO RESORT.
Case 2:20-cv-00165-cr Document1 Filed 10/15/20 Page3of6  .

14. Upon information and belief, VAIL MANAGEMENT, operates OKEMO

RESORT.

15. Upon information and belief, VAIL MANAGEMENT, maintains OKEMO

RESORT.

16. Upon information and belief, VAIL MANAGEMENT, manages OKEMO
RESORT.

17. Upon information and belief, OKEMO LIMITED, owns OKEMO RESORT.

18. Upon information and belief, OKEMO LIMITED, operates OKEMO RESORT.

19, Upon information and belief, OKEMO LIMITED, maintains OKEMO RESORT.

20. | Upon information and belief, OKEMO LIMITED, manages OKEMO RESORT.

CAUSE OF ACTION

21. On or about December 19, 2019, plaintiff, Richard Grajeda, was rightfully and
lawfully skiing, at OKEMO RESORT.

22. On December 19, 2019, plaintiff was skiing downhill on a beginner’s trail, known
as “Open Slope,” at O9KEMO RESORT.

23. On December 19, 2019, at OhKEMO RESORT, there were numerous snowmaking
guns positioned and located on “Open Slope”.

24. On December 19, 2019, at approximately 10:00 A.M., plaintiff fell while skiing
downhill on “Open Slope,” causing him to slide and crash into an improperly padded snowmaking
gun on the trail.

25. On December 19, 2019, at approximately 10:00 A.M., the padding on the
snowmaking gun did not fully extend to the base of said gun, causing plaintiff's body to come into

direct contact with the bare and unprotected metal portion of the gun.
Case 2:20-cv-00165-cr Document1 Filed 10/15/20 Page4of6 .

26. As a result of the above-mentioned impact with the improperly padded
snowmaking gun, plaintiff sustained catastrophic injuries and was rendered paraplegic.

27. The catastrophic injuries sustained by plaintiff were due to the negligence of
defendants, VAIL RESORTS, VAIL MANAGEMENT, and OKEMO LIMITED, their agents,
servants, and/or employees as hereinafter stated.

28. Defendants, VAIL RESORTS, VAIL MANAGEMENT, and OKEMO LIMITED
their agents, servants and/or employees, were negligent in failing to properly operate, control,
manage, inspect, repair, maintain and supervise the aforesaid premises, specifically, the
snowmaking gun and its appurtenances; in causing and permitting an unsafe and hazardous
condition to exist at the aforesaid premises; in causing and permitting the improper placement of
the snowmaking gun; in failing to properly barricade the snowmaking gun; in failing to use the
appropriate materials to cushion and pad the snowmaking gun; in failing to wrap the entire
snowmaking gun in quality padding; in failing to properly place the padding around the entire
snowmaking gun; in leaving a gap between the padding and the snow surface; in failing to properly
inspect the padding that was placed on the snowmaking gun; in causing the padding to be placed
in such a manner that it did not pad the entire snowmaking gun; in failing to adjust the padding to
the changing levels of snow and other ski terrain conditions; in failing to provide the plaintiff with
a safe means of skiing on the aforesaid trail; in failing to provide warning signs thereat; in failing
to provide barricades; in causing and permitting the plaintiff to enter into a position of danger; in
subjecting said plaintiff to unusual and unnecessary hazards and dangers; in failing to employ
adequate and sufficient help to properly maintain the snowmaking gun in a safe condition; in
creating a trap; in creating a nuisance; and failing to maintain said trail in a reasonably safe

condition.
Case 2:20-cv-00165-cr Document1 Filed 10/15/20 Page 5 of 6

29. Defendants had actual and constructive notice of all the foregoing.

30. Asa result of the carelessness and negligence of the defendants as aforesaid,
plaintiff, RICHARD GRAJEDA, sustained serious and permanent injuries, including but not
limited to, a catastrophic injury to his spinal cord rendering him paraplegic; was caused to suffer
and will continue to suffer great physical and mental pain and psychological anguish; was caused
to expend and will become obligated to expend sums of money for medical services and related
expenses which continue into the future.

31. Plaintiff, RICHARD GRAJEDA, in no way contributed to the foregoing, and his
injuries were solely due to the negligence and carelessness of the defendants, VAIL RESORTS,
VAIL MANAGEMENT, and OKEMO LIMITED, as aforesaid.

32. The negligence of the defendants, VAIL RESORTS, VAIL MANAGEMENT, and
OKEMO LIMITED, enhanced and increased the severity of the injury to plaintiff from what it
would have been if proper safety measures were implemented.

33. The plaintiff, RICHARD GRAJEDA, did not assume the risk that proper safety
precautions on the ski trails would not be taken,

34. The plaintiff's injuries were not due to or associated with the inherent risks in the
sport of recreational skiing.

35. By reason of the foregoing, plaintiff, RICHARD GRAJEDA, has been damaged in
the sum of $50,000,000 (FIFTY MILLION DOLLARS).

WHEREFORE, plaintiff demands judgment against defendants, VAIL RESORTS INC.,

VAIL RESORTS MANAGEMENT COMPANY, and OKEMO LIMITED LIABILITY
COMPANY d/b/a OKEMO MOUNTAIN RESORT, in the sum of $50,000,000 (FIFTY MILLION

DOLLARS), together with the costs and disbursements of this action.
Case 2:20-cv-00165-cr Document1 Filed 10/15/20 Page 6 of 6

Dated: New York, New York
October 8, 2020

Yours, etc.

SMILEY & SMILEY, LLP

 

By:

 

ANDREW J. SMILEY
Attorneys for Plaintiff
122 East 42nd Street, Suite 3900
New York, New York 10168
(212) 986-2022

Admitted to Practice in the District Court of
Vermont, February |, 1999 and in good
standing continuously since that date.
